Citation Nr: 0707103	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00 12-289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased rating for a skin disorder 
(furunculosis and folliculitis), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

M.S. Lane, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was subsequently 
transferred to the RO in Reno, Nevada.

In July 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  In an unappealed August 1974 rating decision, the RO 
denied the veteran's claim of service connection for a back 
condition.

2.  The additional evidence received since the August 1974 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's skin disorder is manifested by recurring 
breakouts accompanied by itching, but the disability is not 
shown to be manifested by constant exudation or itching; 
extensive lesions; marked disfigurement; coverage of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas; or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1974 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  The criteria for a rating in excess of 10 percent rating 
for an skin disorder (furunculosis and folliculitis) are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7806 (2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in evidence development letters dated in July 2004 and 
September 2005 in which the RO advised the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he would 
like VA to obtain.  

In these letters, the RO also advised the veteran of the type 
of evidence needed to reopen his previously denied claim of 
service connection.  He was advised that "new" evidence is 
evidence submitted to VA for the first time, and that 
"material" evidence is evidence that pertains to the reason 
the previous claim was denied.  He was told that the evidence 
cannot simply be repetitive or cumulative of evidence that 
was already in VA's possession when his original claim was 
denied.  In an earlier January 2001 letter, the RO also 
advised the veteran as to the type of evidence needed to 
substantiate the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although these letters were not issued prior to the initial 
adjudication of his claims, the Board notes that the issues 
were subsequently readjudicated by the RO in Supplemental 
Statements of the Case in June 2005 and September 2006.  
Thus, the Board finds any error with respect to the 
timeliness of that notice to be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, despite the inadequate notice provided to the 
veteran on the effective date element of these claims, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for an increased rating and to reopen the 
claim of service connection, any questions as to the 
appropriate effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records, 
and arranged for him to undergo two VA examinations to 
determine the severity of his service-connected disability.  
Also, the veteran has submitted copies of private treatment 
records, which have been associated with his claims file.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim. 38 U.S.C.A. §§ 5103 
and 5103A (The VCAA left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim before the 
duty to assist provisions of the VCAA are fully applicable to 
the claim).   See also Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

Furthermore, the Board notes that the issues on appeal were 
remanded to the Appeals Management Center (AMC) in April 
2004.  A review of the record shows that the AMC fully 
complied with the Board's remand instructions by providing 
the veteran with appropriate VCAA notice, obtaining updated 
treatment records, arranging for another VA skin examination, 
and readjudicating the issues on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  
As a result, the Board finds that this case has been fully 
developed in compliance with the notification and assistant 
requirements of the VCAA, and is now ready for appellate 
review.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for a back disability.  
He has essentially reiterated his contention that he has a 
current low back disability related to an injury he sustained 
when he fell off a jeep during service.  

The record reflects that, in May 1974, the veteran submitted 
a formal claim of entitlement to service connection for back 
pain, which he noted as having occurred in service in 
September 1960.  In support of his claim, he submitted an 
April 1974 letter from a private physician who indicated that 
he had been treating the veteran for "a low back syndrome" 
since February 1973.

The RO also received the veteran's service medical records, 
including a clinical record dated in September 1960, which 
reflected complaints of back pain after falling from a jeep.  
The examiner noted an impression of mild back strain.  
Subsequent service medical records were negative for any 
further complaints of back pain.  In the report of a medical 
examination completed for separation in May 1961, the 
veteran's spine was found to be normal.

In July 1974, the veteran underwent a VA examination in which 
he reported complaints of low back pain radiating into the 
right leg when ambulatory.  He also reported that some back 
pain has been present since he fell from a jeep in service, 
but that it had become much more marked during the past year.  
The back was found to be essentially normal on examination, 
and x-rays that had been obtained in May 1974 revealed the 
lumbosacral spine to be within normal limits.  The examiner 
noted an impression of obesity, exogenous, and lumbosacral 
strain.

Shortly thereafter, in an August 1974 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disability.  The RO noted that the 
veteran had complained of back pain in service, but that 
recent VA examination had revealed no limitation of motion or 
other clinical findings.  In an October 1974 notice letter, 
the RO advised the veteran that service connection had been 
denied based on a determination that a back condition was not 
incurred in or aggravated by service.

That decision was also not appealed within one year of the 
October 1974 notice letter, and became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that, during the pendency of this appeal, 38 
C.F.R. § 3.156 was amended, and that the standard for finding 
new and material evidence was changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a) (2002)).  However, this change in the law 
is not applicable in this case, because the appellant's claim 
was not filed on or after Aug. 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As noted, the veteran is seeking to reopen his previously 
denied claim of entitlement to service connection for a back 
disability.  Since filing to reopen his claim in May 1999, 
the veteran has submitted a substantial amount of medical 
records in support of his claim.  These records include the 
following: additional copies of service medical records; 
mental health records dated throughout 1994; private clinical 
records reflecting treatment for various disabilities, 
including back problems, from 1995 through 1997; VA 
outpatient and inpatient treatment records since 1999; two VA 
clinical records dated in May 1974, which reflect treatment 
for back pain; and the report of a VA compensation and 
pension examination conducted in March 2005.

With respect to copies of service medical records submitted 
by the veteran, which include copies of the September 1960 
clinical record showing treatment for back pain, the Board 
finds that these documents were of record at the time of the 
last final denial, and, in fact, the September 1960 record 
was specifically discussed in the text of that rating 
decision.  Thus, these documents are duplicative or 
cumulative of evidence record at the time of the last prior 
final denial, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

With respect to the mental health records dated throughout 
1994, and the other private clinical records dated from 1995 
through 1997, the Board notes that these records do contain 
references to back pain.  However, the evidence of record at 
the time of the 1974 rating decision included post-service 
medical records showing that he had been treated for back 
pain from February 1973 to April 1974.  As noted herein 
above, the claim was denied in 1974 specifically on the basis 
that he was not found to have a back condition that was 
incurred in or aggravated by service, and there is nothing in 
the private records dated from 1994 to 1997 to suggest that 
his back disability is related to military service.  
Therefore, the Board finds that these documents are also 
cumulative of evidence record at the time of the last prior 
final denial, do not bear directly and substantially upon the 
specific matter under consideration, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Furthermore, the mental health records from 1994 include the 
report of a psychological evaluation conducted in September 
1994, which reveals that the veteran reported injuring his 
back during his most recent job, and he relates his 
complaints of back pain to that incident.  No reference is 
made to any injury in service, or to experiencing back pain 
since service.  The Court has held that evidence which is 
unfavorable to the appellant's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).

The Board has also considered the VA outpatient and inpatient 
records since 1999, which reflect occasional complaints of 
back pain prior to 2003, and frequent, recurring complaints 
of back pain since 2003.  Records dated since 2003 also 
contain numerous diagnoses of degenerative joint disease and 
degenerative disc disease of the lumbar spine.  However, the 
report of an MRI study dated in March 2004 reveals the lumbar 
spine to be essentially normal.  

As with the private medical records submitted by the veteran, 
the Board notes that there is nothing in the VA treatment 
records dated since 1999 to suggest that his current back 
problems related to military service.  As discussed in detail 
above, the evidence of record in 1974 included records 
showing recent treatment for back complaints, and the claim 
was denied specifically on the basis that he was not found to 
have a back condition that was incurred in or aggravated by 
service.  Therefore, the Board finds that the VA treatment 
records dated since 1999 are also cumulative of evidence 
record at the time of the last prior final denial, do not 
bear directly and substantially upon the specific matter 
under consideration, and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The veteran has also submitted two VA clinical records dated 
in May 1974, which show treatment for back pain.  At that 
time, the veteran reported that he had injured his back in 
service, and had experienced back pain since that time.  
Although this treatment occurred prior to the date of the 
August 1974 rating decision, it appears that these records 
were not associated with the claims folder at that time.  

However, a veteran's self-reported lay history, transcribed 
in some of the post-service medical records, that his 
disability began in service, does not constitute competent 
medical evidence of causality.  See Kates v. Brown, 5 Vet. 
App. 93 (1993) (a lay statement regarding an event that 
occurred 45 years before is not of sufficient weight, when 
viewed in the context of contemporaneous evidence, to present 
a reasonable possibility of changing the outcome).  As the 
veteran has already submitted statements prior to the August 
1974 rating decision indicating that he had injured his back 
in service, and that his back had hurt since that time, the 
Board finds that these notations in the clinical records are 
also cumulative of evidence record at the time of the last 
prior final denial, and not so significant that they must be 
considered in order to fairly decide the merits of the claim.

Finally, during the March 2005 VA examination, the veteran 
specifically reported that he injured his back in service 
after a jeep accident, and that he believed this injury was 
at least contributing to his current back pain.  Id.  
However, the examiner made no finding that the in-service 
injury either caused or contributed to his current back pain.  
In fact, the examiner specifically noted a diagnosis of 
severe lumbosacral strain secondary to morbid obesity.  As 
noted, evidence which is unfavorable to the appellant's case 
may not "trigger a reopening" of the claim.  See Villalobos, 
supra.  Thus, the Board finds that this report is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran's testimony at his 2003 hearing is also not both 
new and material since it essentially duplicates his 
contentions that had been proffered at the time of his 
previous claim.  That is, the veteran testified to his belief 
that the incident in service is causally related to his 
current medical condition.  Such lay evidence is not 
"material" to the claim.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

In summary, the Board finds that the evidence submitted by 
the veteran since the August 1974 rating decision is 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the Board concludes that the evidence 
submitted since the August 1974 rating decision does not 
constitute new and material evidence sufficient to reopen his 
claim of service connection for a low back disability, and 
the benefits sought on appeal must be denied.

III.  Entitlement to an increased rating for a skin disorder 
(furunculosis and folliculitis), currently evaluated as 10 
percent disabling.

The veteran is seeking an increased rating for his service-
connected skin disorder, which has been characterized as 
including furunculosis (boils) and folliculitis.  He 
essentially contends that the manifestations of his 
disability are more severe than is contemplated by the 10 
percent rating assigned under Diagnostic Code (DC) 7806.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective on August 30, 2002. 67 Fed. Reg. 49,590 
(July 31, 2002).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004). 

The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

The Board further notes that the veteran was provided notice 
of the change in regulations in the December 2006 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard, supra.

Under DC 7806 as it was codified prior to August 30, 2002, 
eczema is rated zero percent with slight, if any, 
exfoliation, exudation or itching, if on a non exposed 
surface or a small area.  A 10 percent rating is assigned for 
eczema with exfoliation, exudation or itching that involves 
an exposed surface or an extensive area.  The next higher 
rating of 30 percent is assigned where exudation or itching 
is constant, or where there are extensive lesions or marked 
disfigurement.  The highest rating of 50 percent is assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Under the revised rating criteria effective on August 30, 
2002, DC 7806 assigns a no percent rating for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  Other scars were rated on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, DC 7805 (2002).

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2006) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under DC 7805 (2006).  

Under the new version of DC 7801 (2004), scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  The next highest 
rating of 20 percent evaluation is warranted for scars 
comprising an area or areas exceeding 12 square inches (77 
sq. cm.).  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a deep scar as one 
associated with underlying soft tissue damage.

Under the new version of DC 7802 (2006) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a superficial scar as one 
not associated with underlying soft tissue damage.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an evaluation in excess of 10 percent for 
the veteran's skin disorder under either the new or old 
criteria.  

In reaching this conclusion, the Board finds the most 
probative evidence of record to be the report of VA 
examination conducted in February 2006.  During this 
examination, the veteran complained of a history of a red, 
rosy, itchy rash that manifests all over his body, which he 
has had on and off since service.  The examiner noted that 
the rash exhibited remissions and exacerbations, and that the 
veteran currently had a breakout over his legs, waist, and 
arms.   It was noted that the rash would normally start in a 
particular area, then the veteran would apply a cream and the 
rash would go away.  The veteran also showed the examiner an 
erythematous macule on the abdomen, and he explained that 
such lesions usually started as a small, localized pimple, 
and then spread to a larger, patchy eruption.

Examination of the legs revealed erythematous, patchy 
eruptions, which were excoriated on the anterior tibial 
legions bilaterally.  The eruptions were found to occupy 
approximately 15 percent of the surface area of the right 
anterior tibial region, which was approximately 1 to 2 
percent of the total body surface area.  On the left anterior 
region, the examiner observed excoriations involving 
approximately 8 to 10 percent of that leg, which was 
approximately 1 to 2 percent of the total body surface area.  
Examination of the abdomen revealed erythematous, patchy 
eruptions on the right lower quadrant of the abdomen, which 
occupied 5 percent of the surface quadrant of the abdomen and 
less then 1 percent of the total body surface area.  The 
examiner also observed patchy lesions on both arms 
bilaterally with erythema and excoriations, which involved 10 
percent of each forearm and less then 1 percent of the total 
body surface area.  The examiner also noted the presence of 
hypopigmented cicatrices involving approximately 50 percent 
of each forearm, which was less then 1 to 2 percent of the 
total body surface area.  Some mild hyperpigmentation was 
also noted on the posterior neck, which was reportedly 
associated with some of his internal conditions.  

The examiner noted a diagnosis of eczematous dermatitis for 
which the veteran was using only topical therapy and no 
systemic therapy.  The examiner concluded that these physical 
examination findings constituted the extent of the veteran's 
service-connected skin eruption.

As noted above, the veteran's service-connected skin 
disability is already evaluated as 10 percent disabling, 
which, under the new criteria of DC 7806, contemplates 
dermatitis involving at least 5 percent but not more than 20 
percent of the entire body, or at least 5 percent but not 
more than 20 percent of the exposed areas affected.  In order 
to warrant the next highest rating of 30 percent rating under 
the new code, the skin disorder must be shown to be 
manifested over 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas that are affected.  

In light of the findings noted in the report of the February 
2006 VA examination, the Board must conclude that the 
preponderance of the evidence is against granting an 
increased rating under the new version of DC 7806.  As noted, 
although the veteran's skin disability was described as being 
subject to periods of remission and exacerbation, this 
examination occurred during a period in which he was 
currently experiencing a break-out, and dermatitis was noted 
on his waist, both arms, and both legs.  Nevertheless, the 
manifestations of his skin disability, which were described 
as both erythematous, patchy eruptions, and hypopigmented 
cicatrices, were found to be present over less then 20 
percent of the total body, and over less than 20 percent of 
the exposed areas.  Thus, an increased disability rating is 
not warranted under the new version of DC 7806 based on the 
degree that the skin disability is affecting the total body 
or affected areas.

Although VA outpatient treatment records dated between 2002 
and 2006 do reveal findings of skin rash over various parts 
of the body, including the upper extremities, lower 
extremities, torso, and face, these records are negative for 
any specific clinical findings as to the percentage that the 
rash was found to be present over the total body or affected 
parts.  Consequently, the Board finds these clinical notes to 
be less probative than the report of the February 2006 VA 
examination, which provides the exact percentages of which 
the skin condition was found to be present during a breakout.

The Board notes that the VA outpatient treatment records 
dated during that period also reflect that the veteran 
received various topical creams and lotions to treat his skin 
rash.  Furthermore, as specifically noted by the VA examiner 
in February 2006, the veteran's skin disability has been 
treated only by topical therapy, and not by systemic therapy 
such as corticosteroids or other immunosuppressive drugs.

In short, the Board finds that the preponderance of the 
evidence is against granting a rating in excess of 10 percent 
under the new version of DC 7806.  In essence, the Board 
finds that the veteran's service-connected skin disability is 
shown to involve no more than 20 percent of the entire body 
or exposed areas, and has required no more than topical 
therapy for treatment.

With respect to the version of DC 7806 as it was codified 
prior to August 30, 2002, the Board has considered the 
veteran's contention that his skin disability is manifested 
by frequent itching over the entire area that a breakout is 
present.  However, the Board notes that the 10 percent rating 
currently assigned already contemplates exfoliation, 
exudation or itching that involves an exposed surface or an 
extensive area.  The next higher rating of 30 percent is 
assigned only where exudation or itching is constant, or 
where there are extensive lesions or marked disfigurement.  

As noted above, the veteran has complained of itching, but 
the February 2006 VA examiner specifically found that the 
veteran's skin disability is manifested by periods of 
remission and exacerbation, and this report is negative for 
any finding that the veteran's skin disability results in 
marked disfigurement.  The examiner's finding that the 
disability is characterized by periods of remission and 
exacerbation appear consistent with the veteran's VA 
outpatient and inpatient treatment records since 1999, which 
contain the results of numerous physical examinations in 
which no findings of a skin rash or other skin problems were 
noted.  For example, in a Discharge Summary dated in February 
1999, it was specifically noted that physical examination was 
found to be within normal limits.  Thereafter, in the report 
of the August 1999 VA skin examination, the examiner noted 
the presence of extremely widely scattered papules, with two 
lesions on the face, one on the neck, and nothing on the arms 
or chest.  However, later that same month, in another 
Discharge Summary, physical examination was specifically 
found to be negative for a rash or other skin condition.  

Subsequent clinical records continue to show periods of 
remission and exacerbation through 2006.  Furthermore, the 
August 1999 VA examiner specifically described the presence 
of the only three papules, and subsequent VA treatment 
records reveal no clinical findings suggesting that the skin 
disability is manifested extensive lesions or marked 
disfigurement.  As noted, the most recent VA examination is 
also negative for any finding that the veteran's skin 
disability results in marked disfigurement.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against finding that the disability is manifested 
by constant exudation or itching, or by extensive lesions or 
marked disfigurement so as to warrant an increased rating 
under the old criteria of DC 7806.  

In short, the Board finds that the preponderance of the 
credible and probative evidence is against granting an 
increased rating for the veteran's service-connected skin 
disorder under either the new or old version of DC 7806.

The Board has also considered the veteran's contention that 
his skin rash has resulted in small scars on his body.  He 
appears to be arguing that an increased rating is warranted 
based on disfigurement resulting from these scars.  

Significantly, however, that he has never reported 
experiencing pain or tenderness resulting from these scars, 
and there has been no suggestion that the scars are poorly 
nourished or result in ulceration.  He has also not suggested 
that the scars result in limitation of function in any of his 
extremities, and there is no evidence to suggest that this is 
the case.  Thus, the Board finds no basis for consideration 
of separate ratings based on this scarring under either the 
new or old versions of DCs 7803, 7804, or 7805.

Furthermore, the Board notes that neither the February 2006 
or August 1999 VA examinations revealed findings of scarring 
resulting from his service-connected skin condition.  The 
Board notes that VA dermatology consultation in March 2003 
did result in a finding of linear white scars on the dorsal 
arms.  However, the examiner also reported findings regarding 
the skin on the veteran's face and legs, and no scars were 
noted in those areas.  In light of the absence of clinical 
findings regarding scars during the veteran's two VA skin 
examinations, and the absence of findings noted during the 
numerous outpatient and inpatient examinations between 1999 
and 2006, the Board concludes that the preponderance of the 
evidence is against finding that any scars resulting from his 
skin disorder are either deep or cause limitation of motion 
so as to warrant a rating under DC 7801, or that any of the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater so as to warrant a rating under DC 7802.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the credible and 
probative evidence is against granting increased or separate 
ratings for the veteran's service-connected skin disorder.  
Thus, the benefit sought on appeal is denied.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder 
is not reopened.

Entitlement to an increased rating for a skin disorder 
(furunculosis and folliculitis), currently evaluated as 10 
percent disabling, is denied



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


